DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that “Callender does not disclose all the features of claim 1. For example, Callender does not disclose "determining whether to apply a gap of the one or more gaps based on the active BWP and a frequency for a neighbor cell measurement to be performed of the one or more measurements," of claim 1. Features of dependent claim 6 have been incorporated into claim 1. As such, the following arguments are directed to the patentability of claim 1 in view of claim 6. In the rejection of claim 6, the Office cited page 26 of Callender as disclosing gaps configuration for neighbor cells. (See Final Office Action: page 6). Page 26 of Callender discloses that "the UE decides whether to perform measurements using CONF2 with or without measurement gaps by taking into account the value of the parameter Td." Callender teaches that the UE may be configured by a network node with "a duration threshold of e.g. 100 ms (i.e. Td = 100 ms)." (See Callender: Page 25-26). Callender discloses that UE determines whether to utilize measurement gaps in performing measurements based on the duration threshold Td. There is no teaching or suggestion in page 26 of Callender that the UE "determin[es] whether to apply a gap of the one or more gaps based on the active BWP and a frequency for a neighbor cell measurement to be performed of the one or more measurements," as recited in claim 1. Instead, Callender teaches that the UE may perform measurements with gaps or without gaps after the expiration of Td. Callender's teaching that the UE may perform measurements with gaps or without gaps based on the value of Td is not "determining whether to apply a gap of the one or more gaps based on the active BWP and a frequency for a neighbor cell measurement to be performed of the one or more measurements," as recited in claim 1” in page 8.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. 
Callender discloses receive a first configuration for one or more bandwidth parts (BWPs) [see Fig. 2, step 21, Fig. 3, step 31, page 8 lines 3-8, page 9 lines 3-4; receive a first configuration for a plurality of BW part configurations]; receive a second configuration for one or more gaps for one or more measurements [see Fig. 2, step 21, Fig. 3, step 31, page 8 lines 27-28, page 9 lines 5-7; receive a second configuration for a plurality of measurement gap configurations]; receive an indication of an active BWP from the one or more BWPs [see Fig. 2, step 23, Fig. 3, step 33, page 9 lines 26-30; receive an indication of an active BW part]; and determine whether to apply a gap of the one or more gaps based on the active BWP [see Fig. 2, step 24, Fig. 3, step 34, page 10 lines 7-12; determine whether/when to apply a measurement gap pattern based on the active (selected) BW part] and a frequency for a neighbor cell measurement to be performed for the one or more measurements [see Fig. 2, step 24, Fig. 3, step 34, page 10 lines 13-16; Upon/if performing a switching of active BWP, UE also switches the active measurement configuration or certain parameter values in the measurement configuration by checking the mapping (or the association) from measurement configuration to BWP; See page 10 lines 24-28; measurement gap configurations allow intra-frequency measurement to be performed in gaps and without gaps; See page 27 lines 3-9; upon the triggering of a measurement report event associated to the new active BWP, the UE includes neighbor cell measurements; See Fig. 1, pages 2-3; Scenarios A-C, intra-frequency measurement scenarios without measurement gap assisted; Scenarios D-G, inter and intra-frequency measurement scenarios with measurement gap assisted. Also see Table in page 3].
In view of the above response, Callender discloses all the features of claim 1 and the claim is anticipated by the cited reference. Claim 1 is otherwise not allowable. 
Independent claims 12, 23, and 27 have the same or similar features of claim 1 and are therefore not allowable for reasons similar to those provided herein with respect to independent claim 1. The dependent claims are dependent on their respective base claims and therefore include all of the features of their respective base claims and additional features therein. As such, the dependent claims are also not allowable based upon their respective base claims and the additional features therein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-16, 18-23, 25-27 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Callender et al. (WO 2019/068926 A1, hereinafter “Callender”).

Regarding claims 1 and 12, Callender discloses an apparatus for wireless communication at a user equipment (UE) [see Fig. 5, 7, pages 16-18; a UE], comprising: 
a memory [see Fig. 7, pages 16-17; memory 78]; and 
at least one processor coupled to the memory and configured to [see Fig. 7, page 16; processor 76 coupled to the memory 78]: 
receive a first configuration for one or more bandwidth parts (BWPs) [see Fig. 2, step 21, Fig. 3, step 31, page 8 lines 3-8, page 9 lines 3-4; receive a first configuration for a plurality of BW part configurations]; 
receive a second configuration for one or more gaps for one or more measurements [see Fig. 2, step 21, Fig. 3, step 31, page 8 lines 27-28, page 9 lines 5-7; receive a second configuration for a plurality of measurement gap configurations]; 
receive an indication of an active BWP from the one or more BWPs [see Fig. 2, step 23, Fig. 3, step 33, page 9 lines 26-30; receive an indication of an active BW part]; and 
determine whether to apply a gap of the one or more gaps based on the active BWP [see Fig. 2, step 24, Fig. 3, step 34, page 10 lines 7-12; determine whether/when to apply a measurement gap pattern based on the active (selected) BW part] and a frequency for a neighbor cell measurement to be performed for the one or more measurements [see Fig. 2, step 24, Fig. 3, step 34, page 10 lines 13-16; Upon/if performing a switching of active BWP, UE also switches the active measurement configuration or certain parameter values in the measurement configuration by checking the mapping (or the association) from measurement configuration to BWP; See page 10 lines 24-28; measurement gap configurations allow intra-frequency measurement to be performed in gaps and without gaps; See page 27 lines 3-9; upon the triggering of a measurement report event associated to the new active BWP, the UE includes neighbor cell measurements; See Fig. 1, pages 2-3; Scenarios A-C, intra-frequency measurement scenarios without measurement gap assisted; Scenarios D-G, inter and intra-frequency measurement scenarios with measurement gap assisted. Also see Table in page 3].

Regarding claims 2 and 13, Callender discloses wherein to receive the second configuration the at least one processor further configured to receive configurations for a plurality of sets of gaps [see page 8, line 28; receive a plurality of measurement gap configurations]. 

Regarding claims 3 and 14, Callender discloses wherein to determine whether to apply the gap the at least one processor is configured to select a first set of the plurality of sets of gaps for applying the gap for the active BWP, wherein the selected first set of the plurality of sets of gaps is used to perform the one or more measurements [see page 10, lines 7-16; UE uses a measurement gap pattern that is suitable to be used for measurements associated to the active BW part. Upon performing a switching of active BWP, UE also switches the active measurement configuration or certain parameter values in the measurement configuration by checking the mapping (or the association) from measurement configuration to BWP]. 

Regarding claims 4 and 15, Callender discloses wherein a first set of the plurality of sets of gaps corresponds to the active BWP of the one or more BWPs [see page 10, lines 7-13; the measurement gap pattern corresponds to the active (selected) BWP; also see Fig. 2 step 24, page 14 lines 17-19; see Fig. 3 step 34, page 15 lines 1-3]. 

Regarding claims 5 and 16, Callender discloses wherein a second set of the plurality of sets of gaps corresponds to a second BWP of the one or more BWPs [see Fig. 2 steps 23-24, page 14 lines 14-19, Fig. 3 steps 33-34, page 14 line 30 to page 15 line 3; the change of active BWP triggers a different gaps configuration for the measurements]. 

Regarding claims 7 and 18, Callender discloses wherein the UE does not apply the gap when a frequency for the neighbor cell measurement is within the active BWP [see Fig. 1, page 2, Scenarios A-C, intra-frequency measurement scenarios without measurement gap assisted. Also see page 3, see Table; intra-frequency measurement without measurement gap when the center frequency of the SSB of the serving cell and the center frequency of the SSB of the neighbor are the same, and the subcarrier spacing of the SSB of the serving and neighbor cell are the same, and UE operation CBW (the active BWP) can cover both serving cell SSB and target cell SSB]. 

Regarding claims 8 and 19, Callender discloses wherein a frequency for the neighbor cell measurement is not within the active BWP, and the UE determines to apply the gap in order to perform the neighbor cell measurement [see Fig. 1, page 2, Scenarios D-G, inter and intra-frequency measurement scenarios with measurement gap assisted. Also see page 3, see Table; intra-frequency measurement with measurement gap when the center frequency of the SSB of the neighbor and the center frequency of the SSB of the serving cell are the same, and the subcarrier spacing of the SSB of the serving and neighbor cell are different, and UE operation CBW (the active BWP) cannot cover serving cell SSB and target cell SSB]. 

Regarding claims 9 and 20, Callender discloses wherein the one or more measurements include at least one of a CSI-RS measurement or a synchronization signal block (SSB) measurement [see page 24 lines 15-18; SSB, CSI-RS measurements], wherein the UE determines whether to apply the gap based on the active BWP and a frequency of a CSI-RS or SSB to be measured [see page 24, lines 15-18; the UE determines whether to perform one or more measurements on signals SSB/CSI-RS within an active BWP with or without measurement gaps]. 

Regarding claim 10, Callender discloses wherein the UE does not apply the gap when the frequency of the CSI-RS or SSB is within the active BWP [see Fig. 1, page 2, Scenarios A-C, intra-frequency measurement scenarios without measurement gap assisted. Also see page 3, see Table; intra-frequency measurement without measurement gap when the center frequency of the SSB of the serving cell and the center frequency of the SSB of the neighbor are the same, and the subcarrier spacing of the SSB of the serving and neighbor cell are the same, and UE operation CBW (the active BWP) can cover both serving cell SSB and target cell SSB]. 

Regarding claim 11, Callender discloses wherein the UE determines to apply the gap when the frequency of the CSI-RS or SSB is not within the active BWP [see Fig. 1, page 2, Scenarios D-G, inter and intra-frequency measurement scenarios with measurement gap assisted. Also see page 3, see Table; intra-frequency measurement with measurement gap when the center frequency of the SSB of the neighbor and the center frequency of the SSB of the serving cell are the same, and the subcarrier spacing of the SSB of the serving and neighbor cell are different, and UE operation CBW (the active BWP) cannot cover serving cell SSB and target cell SSB]. 

Regarding claim 21, Callender discloses wherein the UE determines to not apply the gap when the frequency of the CSI-RS or SSB is within the active BWP [see Fig. 1, page 2, Scenarios A-C, intra-frequency measurement scenarios without measurement gap assisted. Also see page 3, see Table; intra-frequency measurement without measurement gap when the center frequency of the SSB of the serving cell and the center frequency of the SSB of the neighbor are the same, and the subcarrier spacing of the SSB of the serving and neighbor cell are the same, and UE operation CBW (the active BWP) can cover both serving cell SSB and target cell SSB]. 

Regarding claim 22, Callender discloses wherein the UE determines to apply the gap when the frequency of the CSI-RS or SSB is not within the active BWP [see Fig. 1, page 2, Scenarios D-G, inter and intra-frequency measurement scenarios with measurement gap assisted. Also see page 3, see Table; intra-frequency measurement with measurement gap when the center frequency of the SSB of the neighbor and the center frequency of the SSB of the serving cell are the same, and the subcarrier spacing of the SSB of the serving and neighbor cell are different, and UE operation CBW (the active BWP) cannot cover serving cell SSB and target cell SSB]. 

Regarding claims 23 and 27, Callender discloses an apparatus for wireless communication at a base station [see Fig. 6-7, pages 16-18; a network node (gNB)], comprising: 
a memory [see Fig. 7, pages 16-17; memory 78]; and 
at least one processor coupled to the memory and configured to [see Fig. 7, page 16; processor 76 coupled to the memory 78]: 
configure a user equipment (UE) for one or more bandwidth parts (BWPs) [see Fig. 2, step 21, Fig. 3, step 31, page 8 lines 3-8, page 9 lines 3-4; configure a UE for a plurality of BW part configurations]; 
determine one or more gaps for one or more measurements in combination with the one or more BWPs [see Fig. 2, step 21, Fig. 3, step 31, page 8 lines 15-20, 28, page 9 lines 6-9, 26-30; determine a plurality of measurement gap configurations in combination with the plurality of BW part configurations], the one or more measurements include at least a frequency for a neighbor cell measurement [See page 10 lines 24-28; measurement gap configurations allow intra-frequency measurement to be performed in gaps and without gaps; See page 27 lines 3-9; upon the triggering of a measurement report event associated to the new active BWP, the UE includes neighbor cell measurements; See Fig. 1, pages 2-3; Scenarios A-C, intra-frequency measurement scenarios without measurement gap assisted; Scenarios D-G, inter and intra-frequency measurement scenarios with measurement gap assisted. Also see Table in page 3]; and 
configure the UE with the one or more gaps [see Fig. 2, step 21, Fig. 3, step 31, page 8 line 28, page 9 lines 6-7, 10; configure the UE with the plurality of measurement gap configurations]. 

Regarding claims 25 and 29, Callender discloses wherein the one or more measurements include a CSI-RS measurement [see page 24 lines 15-18; CSI-RS measurement]. 

Regarding claims 26 and 30, Callender discloses wherein data is not sent to the UE, from the base station, when the UE uses a gap to perform a measurement [see page 1, lines 16-18; measurement gaps are time periods wherein UE switches off its receiver (and transmitter) from the current serving cell so that no data transmission and reception between the UE and the current serving cell will occur]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cui et al. (US 2019/0239106 A1), see Fig. 1-2, 5, para. 46-48, 71-74, discloses the access node configures the UE to perform the intra-frequency measurements on the SSB with or without a measurement gap based on determining whether an active BWP covers an SSB during the measurement period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469